DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed amendments filed 12/16/2020 have been entered. Claims 1-14, 17-19, and 24-29 are currently pending where claims 11-14 and 17-19 are withdrawn from consideration. Claims 15, 16, and 20-23 are cancelled from consideration. Claims 24-29 are newly added. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0113795 (Montminy hereinafter) in view of US 2003/0129065 (Hu hereinafter).
Regarding claim 1, Montminy teaches an HVAC unit (¶ 1 and 5) that discloses a condenser coil (¶ 43); a condenser fan assembly including a first fan and a second fan (Figures 5 
Montminy is silent with respect to a unidirectional bearing coupled to the shaft and a mounting assembly of the condenser fan assembly, wherein the unidirectional bearing is configured to block rotation of the shaft in a second direction that is opposite the first direction.
However, Hu teaches an air compressor driven by an electric motor (¶ 2) that discloses the use of a unidirectional bearing (¶ 15-16 details the bearing 42), wherein the unidirectional bearing is configured to block rotation of the shaft in a second direction that is opposite the first direction (¶ 15). The resultant combination would feature the unidirectional bearing 42 of Hu being placed on the shaft of Montminy such that the unidirectional bearing coupled to the shaft and the mounting assembly of the condenser fan assembly.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the HVAC unit, particularly the drive train of Montminy with the unidirectional bearing of Hu to prevent the fan from spinning in an undesired location of the user’s choice as well as prevent the shaft and motor from rotating in said undesired rotation thus preventing motor damage.
Regarding claim 2, Montminy’s modified teachings are described above in claim 1 where the combination of Montminy and Hu would further disclose that the first fan includes a fan blade coupled to the shaft at a fan blade base (Inherent of the fan of Montminy where the blades must be joined at a hub) , and wherein the unidirectional bearing is positioned on the shaft outside of the housing of the motor and offset from the fan blade base (Figure 1-c of Hu shows that the bearing 42 is between the motor housing by the unlabeled bearing or seal for 
Regarding claim 3, Montminy’s modified teachings are described above in claim 1 where the combination of Montminy and Hu further discloses a second unidirectional bearing coupled to a second shaft of the second fan configured to be rotated in the first direction by a second motor (Bearing 42 of Hu is also applied to the second input fan 24 of Montminy), wherein the second unidirectional bearing is coupled to a second mounting assembly of the condenser assembly and is configured to block rotation of the second shaft in the second direction (Same combination of Montminy with Hu’s unidirectional bearing as seen in Figure 1-c of Hu).
Regarding claim 8, Montminy’s modified teachings are described above in claim 1 where the combination of Montminy and Hu would further disclose comprising the mounting assembly, wherein the mounting assembly includes a bearing mount having an opening defined therein, wherein the unidirectional bearing is disposed within the opening and is coupled to the bearing mount (Figure 1-c of Hu shows the bearing 42 within a mounted perimeter which is being interpreted as the mounting assembly and if the shaft passes through said mounting assembly, the bearing mount holding bearing 42 must have an opening).
Claims 4-6 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0113795 (Montminy) in view of US 2003/0129065 (Hu) and further in view of US 2010/0193163 (Rollins hereinafter).
Regarding claim 4, Montminy’s modified teachings are described above in claim 1 but are silent with respect to the mounting assembly comprises: a bearing mount configured to support the unidirectional bearing and position the unidirectional bearing along the shaft; and a connection member extending from the bearing mount and configured to couple to a component of the condenser fan assembly.
However, Rollins teaches an HVAC fan system (¶ 2 and 3) that discloses a bearing mount configured to support the unidirectional bearing (Figure 13 with the unlabeled angled supports connected to the support 18 which holds the unlabeled bearing between 12 and 150; bearing of Hu in the prior combination) and position the unidirectional bearing along the shaft (Evident from Figure 13 of Rollins); and a connection member extending from the bearing mount and configured to couple to a component of the condenser fan assembly (Angled bars connected to 18 as well as 18 itself connected to the motor 52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bearing and bearing mount of Montminy and Hu with the teaches of Rollins to ensure the unidirectional bearing is properly supported with causing damage to the system.
Regarding claim 5, Montminy’s modified teachings are described above in claim 4 where Rollins further discloses that the component is the housing of the motor (Figure 13 of Rollins shows 18 connected to the equivalent motor 52
Regarding claim 6, Montminy’s modified teachings are described above in claim 4 where Rollins further discloses a motor mount configured to couple the motor to the HVAC unit, wherein the component is the motor mount (Bars 18 of Rollins serves as a motor mount).
Regarding claim 24, Montminy’s modified teachings are described above in claim 1 where the combination of Montminy and Hu would further disclose that the mounting assembly 
Montminy, per Hu, is silent with respect the mounting assembly comprising a connection member extending from the bearing mount and coupling the bearing mount to the housing.
However, Rollins teaches an HVAC fan system (¶ 2 and 3) that discloses the mounting assembly comprises: a bearing mount supporting the unidirectional bearing and positioning the unidirectional bearing along the shaft (Bearing mount connecting 13 to the unlabeled bearing seen in Figure 13); and a connection member extending from the bearing mount and coupling the bearing mount to the housing (Connecting member featuring the arm 13 and portion 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting assembly of Montminy and Hu with the mounting system shown in Rollins to allow for more air to circulate around the motor for increased cooling.
Regarding claim 25
Regarding claim 26, Montminy’s modified teachings are described above in claim 25 where the combination of Montminy, Hu, and Rollins would further disclose that the housing comprises a first end face and a second end face opposite the first end face (Either of the end faces with the fan inlet/outlets seen in Figure 6 of Montminy), wherein the connection member extends from the first end face to the bearing mount and the motor mount extends from the second end face to the shroud (Clearly shown in Figure 13 of Rollins as would be applied to fan structure in Montminy).
Regarding claim 27, Montminy’s modified teachings are described above in claim 1 where Hu further discloses a bearing mount coupled to the unidirectional bearing (Hu bearing must be mounted along the shaft to function as a bearing).
Montminy, per Hu, is silent with respect to the mounting assembly comprises: a bearing mount coupled to the unidirectional bearing; and a connection member extending from the bearing mount and coupled to the housing, wherein the bearing mount and the unidirectional bearing are positioned apart from an end face of the housing via the connection member to form a gap extending between the housing and unidirectional bearing.
However, Rollins teaches an HVAC fan system (¶ 2 and 3) that discloses the mounting assembly comprises: a bearing mount coupled to the unidirectional bearing (Bearing mount connecting 13 to the unlabeled bearing seen in Figure 13); and a connection member extending from the bearing mount and coupled to the housing (Extending arm of 13 towards the unlabeled bearing), wherein the bearing mount and the unidirectional bearing are positioned apart from an end face of the housing via the connection member to form a gap extending between the housing and unidirectional bearing (Resultant combination where the unlabeled bearing of Rollins is spaced from a  front end of the motor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting assembly of Montminy and Hu with the mounting system shown in Rollins to allow for more air to circulate around the motor for increased cooling.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0113795 (Montminy) in view of US 2003/0129065 (Hu) and further in view of US 2015/0130314 (Collins hereinafter).
Regarding claim 9, Montminy’s modified teachings are described above in claim 8 but are silent with respect to the unidirectional bearing includes an inner ring having an inner keyway and an outer ring having an outer keyway, wherein the inner keyway is configured to engage with a key of the shaft to couple the inner ring to the shaft, and the outer keyway is configured to engage with a protrusion of the bearing mount extending into the opening to couple the outer ring to the bearing mount.
However, Collins teaches a motor/generator with a bearing mount (¶ 2 and 6) that discloses the unidirectional bearing (Bearing 70 ¶ 90) that includes an inner ring having an inner keyway (Inner race with notch 160 per Figure 16) and an outer ring having an outer keyway (Outer race with notch 164), wherein the inner keyway is configured to engage with a key of the shaft to couple the inner ring to the shaft (Key 154 inserted into 158), and the outer keyway is configured to engage with a protrusion of the bearing mount extending into the opening to couple the outer ring to the bearing mount (Figure 16 with outer key 156 engaging with 164 and the surrounding body; ¶ 90-92).
. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0113795 (Montminy) in view of US 2003/0129065 (Hu) and further in view of US 2016/0087505 (Turner hereinafter).
Regarding claim 10, Montminy’s modified teachings are described above in claim 8 but are silent with respect that the unidirectional bearing is coupled to the bearing mount via an interference fit between the opening and the unidirectional bearing.
However, Turner teaches mounting a bearing (¶ 2) that discloses fitting a bearing in a mount using an interference fit (¶ 38) such that the unidirectional bearing is coupled to the bearing mount via an interference fit between the opening and the unidirectional bearing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting fit of Montminy per Hu’s bearing with the interference fit teaching of Turner to ensure a proper mounting for the unidirectional bearing. 
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0113795 (Montminy) in view of US 2003/0129065 (Hu) and further in view of US 2015/0180401 (Chretien hereinafter).
Regarding claim 29, Montminy’s modified teachings are described above in claim 1 but are silent with respect to the motor being a single phase motor. 
However, Chretien teaches the control of an electric motor in an HVAC setting (¶ 48) that discloses the use of a single phase motor (¶ 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform a simple substitution to swap the motor of Montminy . 

Response to Arguments
Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the use of a unidirectional bearing in the technical field of air movers such as fans is well known to prevent back spinning of the fan and any other functional body connected to the fan such as a motor. 


Allowable Subject Matter
Claims 7 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 has been amended to further clarify the mounting structure of the connection member such that the present combination of Montminy, Hu, and Rollins would not read on the new language. A further combination to anticipate the claim would require hindsight rationale as well as modifying and already modifying reference. For at least this reason, claim 7 is objected to as being allowable over the prior art. Claim 28 is also objected to as being allowable due to claim 28 depending from claim 7. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175.  The examiner can normally be reached on Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746